DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application No. 17/031707 filed on 09/24/2020.  Claims 1-20 are currently pending.  Claims 1 and 17 are independent claims. 

Priority
Applicant's claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 08/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Cite No. 765: “HunchLab: Heat Map and Kernel Density Calculation for Crime Analysis” is not a legible copy.  Cite No. 800: Goswami , Gautam “Quite Writly Said!” is not a legible copy.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201n, 202n [Fig. 2]; 203A, 203B [Fig. 3]; 540 [Fig. 5].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” has been used to designate both Data Type [Fig. 3] and Base Type [Fig. 3] [0072].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "320" [Fig. 3] and "318" [0072] have both been used to designate Data Type.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 318 [0072].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text (e.g. The title needs to be removed from the Abstract).

Claim Objections
Claim 1 is objected to because of the following informalities:  Clam 1 recites “links to other data object” in the sixth line.  Examiner notes there is a grammatical issue.  Examiner suggests reciting “links to other data objects”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Clam 1 recites “the tools” in the seventeenth line. Examiner notes that “a plurality of selectable tools” in the fifteenth line of claim 1 is what has been instantiated.  Examiner suggests reciting “the plurality of selectable tools”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Clam 3 recites “the first and second visualization” in the first line, fourth/fifth lines, and the last line.  Examiner suggests reciting “the first visualization and the second visualization”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Clam 4 recites “the plurality of tools” in the first line. Examiner notes that “a plurality of selectable tools” in parent claim 1 is what has been instantiated.  Examiner suggests reciting “the plurality of selectable tools”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Clam 5 recites “the plurality of tools” in the first line. Examiner notes that “a plurality of selectable tools” in parent claim 1 is what has been instantiated.  Examiner suggests reciting “the plurality of selectable tools”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Clam 6 recites “a user interface” in the second line. However, “a user interface” has already been instantiated in parent claim 1.  Examiner suggests reciting “[[a]] the  user interface”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Clam 7 recites “a user interface” in the second line. However, “a user interface” has already been instantiated in parent claim 1.  Examiner suggests reciting “[[a]] the  user interface”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Clam 8 recites “a user interface” in the third line. However, “a user interface” has already been instantiated in parent claim 1.  Examiner suggests reciting “[[a]] the  user interface”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Clam 10 recites “the application” in the fifth line.  Examiner suggests reciting “[[the]] an application”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Clam 10 recites “the same operations” in the seventh line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] same operations” or “[[the]] a same operations”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Clam 11 recites “the graph” in the first line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a  graph”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Clam 11 recites “the presentation” in the second line. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a  presentation”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Clam 11 recites “a user interface” in the second line. However, “a user interface” has already been instantiated in parent claim 1.  Examiner suggests reciting “[[a]] the  user interface”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Clam 11 recites “a third visualization” in the second line. However, “a third visualization” has already been instantiated in parent claim 10.  Examiner suggests reciting “[[a]] the  third visualization”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Clam 11 recites “the operations” in the third line. Examiner notes that “one or more operations” in parent claim 1 is what has been instantiated.  Examiner suggests reciting “the one or more operations”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Clam 12 recites “the application” in the third line.  Examiner suggests reciting “[[the]] an application”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Clam 13 recites “a user interface” in the third line. However, “a user interface” has already been instantiated in parent claim 1.  Examiner suggests reciting “[[a]] the  user interface”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Clam 13 recites “a graph” in the third line. However, “the graph” has already been instantiated in parent claim 11.  Examiner suggests reciting “[[a]] the  graph”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Clam 16 recites “second visualization” in the first line.  Examiner suggests reciting “the second visualization”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Clam 17 recites “the tools” in the ninth line. Examiner notes that “a plurality of selectable tools” in the seventh line of claim 17 is what has been instantiated.  Examiner suggests reciting “the plurality of selectable tools”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data objects" in fifth line.  Examiner notes that “a plurality of sets of data objects”, “a first set of data objects”, and “a second set of data objects” have been instantiated. Therefore, there is insufficient antecedent basis for this limitation in the claim.  
The dependent claims, claims 2-16, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
Claim 1 recites the limitation "the set of data objects" in nineteenth line.  Examiner notes that “a plurality of sets of data objects”, “a first set of data objects”, and “a second set of data objects” have been instantiated. Therefore, there is insufficient antecedent basis for this limitation in the claim.  
The dependent claims, claims 2-16, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
Claim 2 recites the limitation "the set of data objects" in first line.  Examiner notes that “a plurality of sets of data objects”, “a first set of data objects”, and “a second set of data objects” have been instantiated. Therefore, there is insufficient antecedent basis for this limitation in the claim.  
The dependent claim 3, included in the statement of reject but not specifically addressed in the body of the rejection, has inherited the deficiencies of its parent claim and has not resolved the deficiencies. Therefore, it is rejected based on the same rationale as applied to its parent claim above.
Claim 17 recites the limitation "the set of data objects" in tenth and eleventh line.  Examiner notes that “a plurality of sets of data objects”, “a first set of data objects”, and “a second set of data objects” have been instantiated. Therefore, there is insufficient antecedent basis for this limitation in the claim.  
The dependent claims, claims 18-20, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.



Examiner Note
The positively recited “one or more computer hardware processors” element of claim 1 has been interpreted as requiring hardware.
The terminology "non-transitory" has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility. 
Examiner has not interpreted any limitations as invoking 35 USC 112(f). If the examiner has not interpreted a claim limitation as invoking 35 U.S.C. 112(f) and an applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) applicant must either: (A) amend the claim to include the phrase "means" or "step"; or (B) rebut the presumption that 35 U.S.C. 112(f) does not apply by showing that the claim limitation is written as a function to be performed and does not recite sufficient structure, material, or acts to perform that function. See Watts, 232 F.3d at 881, 56 USPQ2d at 1839 (Fed. Cir. 2000) (Claim limitations were held not to invoke 35 U.S.C. 112, sixth paragraph, because the absence of the term "means" raised the presumption that the limitations were not in means-plus-function form and the applicant did not rebut that presumption.); see also Masco Corp. v. United States, 303 F.3d 1316, 1327, 64 USPQ2d 1182, 1189 (Fed. Cir. 2002) ("[W]here a method claim does not contain the term ‘step[s] for,’ a limitation of that claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act."). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes et al. (US 2018/0052597 A1; hereafter “Stokes”).

Regarding Claim 1, Stokes teaches a system comprising: one or more non-transitory computer storage mediums configured to store at least: (Stokes [0026] [0050] [0127] [0128]; Fig. 1, 6A, and 7)
a plurality of sets of data objects including a first set of data objects and a second set of data objects, (Stokes [0047] [0050 ] [0051] [0053]: one or more data sets comprising one or more data items are accessible from a database 106 or other data source; [0109]; Fig. 6A)
the data objects in the plurality of sets of data objects including links to other data object; (Stokes [0032] [0033] [0101] [0105]-[0107]: Each link 1202 represents a connection between two data items; Each data item 1201 may have multiple links with another data item 1201 to form a link set; Fig. 6A)  and computer-executable instructions; (Stokes [0050] [0118] [0130]: instructions; Fig. 1 and 7) and 
one or more computer hardware processors in communication with the one or more non-transitory computer storage mediums, the one or more computer hardware processors configured to execute the computer-executable instructions to at least: (Stokes [0121] [0122] [0127] [0130]: processor)
present the plurality of sets of data objects in a selectable format on a display device; (Stokes [0053]: one or more data sets comprising one or more data items are accessed; Fig. 2A “202”; [0066] [0076] [0091]: data source “306” comprises a plurality of sets of data objects which are presented to the user; [0113]; Fig. 3)
receive a user selection of the first set of data objects; (Stokes [0054]: a first set of parameters are received, defining the data items to be used for the generation of a chart using e.g. filters to restrict the initial data set; Fig. 2A “204”; [0066]: the user selects a (first) data set for the chard using the control 306)
generate a user interface comprising a visualization of the first set of data objects and a plurality of selectable tools configured to select and present on the user interface aspects of the first set of data objects; (Stokes [0066] [0075]: generating a first chart; Fig. 3A showing a chart 304 and various tools 302)
receive user selections of one or more of the tools to cause respective one or more operations to occur on the first set of data objects in an analysis session for the set of data objects; (Stokes [0054] [0077]: the user specifies attributes of the data items and a type of chart (e.g. a line graph, bar graph or scatter plot); Fig. 2 “204”; Fig. 3A “302” shows the various tools/controls are used to specify attributes of interest, filters (i.e. based on time) and the plot type for the chart)
update the user interface to comprise a first visualization based on the one or more operations performed on the first set of data objects in the analysis session; (Stokes [0055] [0059]: a first chart (i.e. first visualization) is generated based on the data specified by the first set of parameters (i.e. based on the first set of data objects) and the selected attributes and filters (i.e. operations performed on the first set of data objects) and is shown on the user interface; [0078] [0083]; Fig. 3A “304” showing the visualization is based on the selected attributes and filters (i.e. operations performed on the first set of data objects) in element 302)
receive a user selection of the second set of data objects; receive a user selection to cause application of the one or more operations to the second set of data objects; and update the user interface to comprise a second visualization based on the one or more operations performed on the second set of data objects.  (Stokes [0056] [0057] [0060] [0062]: the steps are repeated for a second set of parameters which define another (i.e. second) set of data items and a second chart (i.e. visualization); Fig. 3B “312” showing the second chart (i.e. visualization) is generated based on the second data source and on the other filters applied to it (i.e. one or more operations applied to the second set of data objects))

Regarding Claim 2, Stokes teaches wherein each of the set of data objects includes time-series data.  (Stokes [0054]: time-series data; Fig. 3A)

Regarding Claim 3, Stokes teaches wherein the first and second visualization include time- series data, (Stokes Figs. 3B, 3C showing first and second visualization includes time-series data) and wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to, based on a user input, select a portion of displayed time-series data in the first and second visualization, generate a third visualization including one or more linked objects to the time-series data displayed in the first and second visualization.  (Stokes [0041] [0063] [0068]-[0069]: a first chart and a second chart are selected, and a merged chart [third visualization] is generated; Figs. 3D showing  third chart including linked objects to the time-series data displayed in the first and second chart)

Regarding Claim 4, Stokes teaches wherein the plurality of tools includes a tool configured to generate a user interface that displays one or more data objects linked to data objects in the first set of data objects. (Stokes [0113]: graphical user interfaces used to show the links and relationships between the data items; Fig. 6C)

Regarding Claim 5, Stokes teaches wherein the plurality of tools includes a tool configured to filter the first set of data objects, based on an input from a user, and generate a user interface that displays a filtered first set of data objects, the filtered first set of data objects having fewer data objects than the first set of data objects.  (Stokes [0054] [0066]: first set of parameters may specify one or more data sets and one or more filters to be used for the creation of a chart; [0072] [0073]; [0075]:  defining one or more filters for narrowing the data set to specific data items)

Regarding Claim 6, Stokes teaches wherein the one or more operations include generating and displaying on a user interface a first subset of data objects based on a received first selection from a user, the first subset of data objects being a portion of the first set of data objects, and the received first selection graphically indicating the portion of the first set of data objects to select as the first subset of data objects.  (Stokes [0085] [0091] [0092]: a selection of one or more data points of a chart is received. For example, a user may click on a chart to select a data point, drag over an area of the chart to select multiple data points; selected data points correspond to data items that the user wishes to obtain more information about; [0093]-[0095]; Figs 5C-5E) 

Regarding Claim 7, Stokes teaches wherein the one or more operations include generating and displaying on a user interface a second subset of data objects, based on a received second selection from a user, the second subset of data objects being a portion of the first subset of data objects, the received second selection indicating the portion of the first subset of data objects to select as the second subset of data objects. (Stokes [0078] [0083] [0084] [0094] [0097]: describing that a second subset of data objects from a portion of the first subset of data objects can be selected and used to further refine or narrow the data items that are used to create the charts; Figs 5C-5F) 

Regarding Claim 14, Stokes teaches wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to generate the second visualization based on one of an intersection, a union, or a difference in the first set of data objects and the second set of data objects. (Stokes [0063]-[0065] [0069] [0070]: merging or overlaying [intersection/union] separate charts each corresponding to a separate set into a single chart; Fig. 3D)

Regarding Claim 15, Stokes teaches wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to select, based on a user's input, a portion of a visualization of a set of data objects and drill down to display data objects related to the selected portion.  (Stokes [0084]: user can drill down, via interaction with the created charts, into the attributes of data items associated with certain data points (i.e. a selected portion) from the chart)

Regarding Claim 16, Stokes teaches wherein the first visualization and second visualization are displayed simultaneously in the second visualization on the user interface.  (Stokes [0057]: two charts may be simultaneously displayed to the user; Fig 3B showing two charts displayed simultaneously)

Regarding Claim 17, Stokes teaches a method for data analysis, the method comprising: presenting a plurality of sets of data objects in a selectable format on a display device; (Stokes [0053]: one or more data sets comprising one or more data items are accessed; Fig. 2A “202”; [0066] [0076] [0091]: data source “306” comprises a plurality of sets of data objects which are presented to the user; [0113]; Fig. 3)
receiving a user selection of a first set of data objects of the plurality of data objects; (Stokes [0054]: a first set of parameters are received, defining the data items to be used for the generation of a chart using e.g. filters to restrict the initial data set; Fig. 2A “204”; [0066]: the user selects a (first) data set for the chard using the control 306)
generating a user interface comprising a visualization of the first set of data objects and a plurality of selectable tools configured to select and present on the user interface aspects of the first set of objects; (Stokes [0066] [0075]: generating a first chart; Fig. 3A showing a chart 304 and various tools 302)
receiving user selections of one or more of the tools to cause respective one or more operations to occur on the first set of data objects in an analysis session for the set of data objects; (Stokes [0054] [0077]: the user specifies attributes of the data items and a type of chart (e.g. a line graph, bar graph or scatter plot); Fig. 2 “204”; Fig. 3A “302” shows the various tools/controls are used to specify attributes of interest, filters (i.e. based on time) and the plot type for the chart)
updating the user interface to comprise a first visualization based on the one or more operations performed on the first set of data objects in the analysis session; (Stokes [0055] [0059]: a first chart (i.e. first visualization) is generated based on the data specified by the first set of parameters (i.e. based on the first set of data objects) and the selected attributes and filters (i.e. operations performed on the first set of data objects) and is shown on the user interface; [0078] [0083]; Fig. 3A “304” showing the visualization is based on the selected attributes and filters (i.e. operations performed on the first set of data objects) in element 302)
receiving a user selection of a second set of data objects of the plurality of data objects; 54receiving a user selection to cause application of the one or more operations to the second set of data objects; and updating the user interface to comprise a second visualization based on the one or more operations performed on the second set of data objects, (Stokes [0056] [0057] [0060] [0062]: the steps are repeated for a second set of parameters which define another (i.e. second) set of data items and a second chart (i.e. visualization); Fig. 3B “312” showing the second chart (i.e. visualization) is generated based on the second data source and on the other filters applied to it (i.e. one or more operations applied to the second set of data objects))
wherein the method is performed by one or more computer hardware processors in communication with one or more non-transitory computer storage mediums, the one or more computer hardware processors configured to execute computer-executable instructions to perform the method.  (Stokes [0118] [0121] [0127] [0128]: describing methods are implemented using computing devices)

Regarding Claim 18, Stokes teaches further comprising storing the plurality of sets of data objects on the one or more non-transitory computer storage mediums.  (Stokes [0026] [0047] [0050] [0051] [0053]: one or more data sets comprising one or more data items are accessible from a database 106 or other data source; [0109] [0127] [0128]; Fig. 1, 6A, and 7)

Regarding Claim 19, Stokes teaches wherein the plurality of selectable tools includes a tool configured to generate a user interface that displays one or more data objects linked to data objects in the first set of data objects.  (Stokes [0113]: graphical user interfaces used to show the links and relationships between the data items; Fig. 6C)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of Elliot et al. (US 2019/0087454 A1; hereafter “Elliot”).

Regarding Claim 8, Stokes may not explicitly teach every aspect of wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to generate and display on a user interface a graph depicting information on the one or more operations that have been performed on the first set of data objects, the graph 52including a plurality of nodes, each of the plurality of nodes representing a respective operation of the one or more operations that has been performed on the first set of data objects.  
Elliot teaches wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to generate and display on a user interface a graph depicting information on the one or more operations that have been performed on the first set of data objects, (Elliot [0018] [0019]: an interactive breadcrumb path UI control may be generated and displayed; [0055]-[0057] [0072]: generation of tree views containing information about all the operations performed by a user while defining and creating visualization charts; Figs. 2A-2B)
the graph 52including a plurality of nodes, (Elliot [0018] [0055] Fig. 2A-2B showing the breadcrumb and tree views include a plurality of nodes) each of the plurality of nodes representing a respective operation of the one or more operations that has been performed on the first set of data objects. (Elliot [0018] [0019]: Each “crumb” in the breadcrumb path UI control may indicate a summary of a respective data query and/or filter submitted over the course of the current data analysis path; [0055] [0058] [0072]: Nodes in each tree view 202A, 202B may be represented by icons indicating the types of query operations or data visualization performed or accessed at the particular node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a graph depicting information on the one or more operations that have been performed on the first set of data objects as taught by Elliot for the benefit of data analysis and visualization system of Stokes, with a reasonable expectation of success, because Elliot teaches that this would “enable the data analyst to investigate large volumes of data over many different paths of analysis while maintaining detailed and retraceable steps taken by the data analyst over the course of an investigation, as captured via the data analyst's queries and user interaction with the user interfaces provided by the data analysis system” [0012], thus, improving user experience. In addition, both references (Stokes and Elliot) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data visualization. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 9, Stokes in view of Elliot teaches wherein each node of the graph includes information indicating any respective child node of said each node.  (Elliot [0018] [0019]: Each “node/crumb” in the tree view path UI/breadcrumb path UI control may indicate a summary of the respective data queries submitted over the course of the current data analysis path that is displayed in the main data analysis workflow UI; [0057] [0058]: discussing that the nodes include information indicating certain key nodes [child node] in the analysis path; [0072] [0074]) [The motivation of claim 8 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Stokes teaches wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to: receive a user selection indicating a change of at least one data object of the first set of data objects to create a changed first set of data objects; (Stokes [0054][0058]:  the user may wish to alter the filters or data points covered by the first chart (e.g., change a time period covered by the first chart), and/or change how the first chart is presented; [0075] [0076]:  the user may manually add or remove certain data items from the selection)
Stokes may not explicitly teach every aspect of receive a user selection to cause the application of the one or more operations to the changed first set of data objects, the application of the one or more operations to the changed first set of data objects being the same operations that were previously performed on the first data set of objects; and update the user interface to comprise a third visualization based on the one or more operations performed on the changed first set of data objects.  
Elliot teaches receive a user selection to cause the application of the one or more operations to the changed first set of data objects, the application of the one or more operations to the changed first set of data objects being the same operations that were previously performed on the first data set of objects; (Elliot  [0058] [0072] [0072]:  user can enable re-execution of the query) and 
update the user interface to comprise a third visualization based on the one or more operations performed on the changed first set of data objects.   (Elliot [0073] [0074]: generates or updates an interactive breadcrumb UI control or interactive tree view UI control to display the summary of the query detail information for data set queries performed for the current analysis path
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to apply a same operation that was previously performed and update the visualization accordingly as taught by Elliot for the benefit of data analysis and visualization system of Stokes, with a reasonable expectation of success, in order to save the user time in analyzing data.  Additionally, Elliot teaches that this would “enable the data analyst to investigate large volumes of data over many different paths of analysis while maintaining detailed and retraceable steps taken by the data analyst over the course of an investigation, as captured via the data analyst's queries and user interaction with the user interfaces provided by the data analysis system” [0012], thus, improving user experience. In addition, both references (Stokes and Elliot) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data visualization. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 11, Stokes in view of Elliot teaches wherein a user selection of a node of the graph causes the presentation of a user interface comprising a third visualization corresponding to the operations indicted in the selected node.  (Elliot [0019] [0021]: when a user positions a cursor or pointer over a node in the tree view, a popover UI element [third visualization] may appear next to the node, where the popover UI element includes a summary of the data query; [0035] [0057]: popover UI elements 204B may be displayed to show query detail (e.g., the associated query parameters and/or type of operation performed) [The motivation of claim 10 is applicable to claim 11 and thereby incorporated]

Regarding Claim 12, Stokes in view of Elliot teaches wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to: receive a user input in the user interface causing the application of one or more new operations on the first set of data objects, (Elliot [0042] [0046] [0066] [0067] [0069]: receives user interaction data for user interaction with the data visualization UI element and initializing generation of the subsequent query based on the user interaction data) and 
update downstream previously defined one or more operations on the first set of data objects based on the application of the new one or more operations.  (Elliot [0015] [0034]: When a new data analysis path is started the session history is updated to include a new branch path from the original path; [0058]: Selection of the node may cause the main data analysis workflow user interface to re-display the associated data query set result and/or visualization control, which the user can view and optionally from which the user can launch a new analysis path; [0073] [0074] [0081] [0082]: update interactive breadcrumb/tree UI control) [The motivation of claim 10 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Stokes in view of Elliot teaches wherein the one or more computer hardware processors are further configured to execute the computer-executable instructions to generate and display on a user interface a graph depicting information in one or more nodes 53of the graph the new one or more operations performed on the first set of data objects.  (Elliot [0015] [0035] [0057] [0058] [0074] [0081]: when a new data analysis path is started the session history is updated to include a new branch path from the original path; Figs. 2A-2B) [The motivation of claim 10 is applicable to claim 13 and thereby incorporated]

Regarding Claim 20, Stokes may not explicitly teach every aspect of further comprising generating and displaying on a user interface a graph depicting information on the one or more operations that have been performed on the first set of data objects, the graph including a plurality of nodes, each of the plurality of nodes representing a respective operation of the one or more operations that has been performed on the first set of data objects.
Elliot teaches further comprising generating and displaying on a user interface a graph depicting information on the one or more operations that have been performed on the first set of data objects, (Elliot [0018] [0019]: an interactive breadcrumb path UI control may be generated and displayed; [0055][-[0057] [0072]: generation of tree views containing information about all the operations performed by a user while defining and creating visualization charts; Figs. 2A-2B) the graph including a plurality of nodes, (Elliot [0018] [0055] Fig. 2A-2B showing the breadcrumb and tree views include a plurality of nodes) each of the plurality of nodes representing a respective operation of the one or more operations that has been performed on the first set of data objects. (Elliot [0018] [0019]: Each “crumb” in the breadcrumb path UI control may indicate a summary of a respective data query and/or filter submitted over the course of the current data analysis path; [0055] [0058] [0072]: Nodes in each tree view 202A, 202B may be represented by icons indicating the types of query operations or data visualization performed or accessed at the particular node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a graph depicting information on the one or more operations that have been performed on the first set of data objects as taught by Elliot for the benefit of data analysis and visualization system of Stokes, with a reasonable expectation of success, because Elliot teaches that this would “enable the data analyst to investigate large volumes of data over many different paths of analysis while maintaining detailed and retraceable steps taken by the data analyst over the course of an investigation, as captured via the data analyst's queries and user interaction with the user interfaces provided by the data analysis system” [0012], thus, improving user experience. In addition, both references (Stokes and Elliot) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data visualization. This close relation between both of the references highly suggests a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Sherman
US 20170154088 A1- “One benefits is that a “do over” requires much less time. During interactive data analysis it is common for a user to modify some aspect of the desired data visualization (e.g. filtering, sorting, or changing other parameters). This is achieved by reapplying the transformations that were previously created rather than having to go through logic that reasons about the entire model again. These operations are sometimes referred to as “changes to input data” as opposed to “changes to the transformations”.” [0058]
Charkra et al.
US 2021/0109923 A1 – Directed to data visualizations created by applying at least one template to the data [Abstract]
Nhan et al.
US 2016/0231915 A1 – Directed to data visualization and using templates to display data [0029] [0039]
Papale et al.
US 2018/0081935 A1 – Directed to panel templates for visualization of data within an interactive dashboard [Abstract]
Silverstein et al.
US 2016/0188682 A1 – Directed to graphical presentation and arrangement of data for visual presentation [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        October 29, 2022